Citation Nr: 1216081	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  07-21 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher initial disability rating (evaluation) in excess of 
20 percent for service-connected low back strain (lumbar spine disability).

2.  Entitlement to a higher (compensable) initial disability rating for the period prior to February 6, 2008, and in excess of 10 percent thereafter, for service-connected right knee degenerative joint disease (DJD).

3.  Entitlement to a higher (compensable) initial disability rating for the period prior to February 6, 2008, and in excess of 10 percent thereafter, for service-connected left knee patellofemoral pain syndrome (PFS).

4.  Entitlement to a higher (compensable) initial disability rating (evaluation) for service-connected left wrist ganglion cyst (left wrist disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 2000 to June 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a May 2006 decision, the Houston RO granted service connection and assigned an initial 20 percent rating for lumbar spine disability, and granted service connection and assigned initial noncompensable (0 percent) ratings for right knee, left knee, and left wrist disabilities, all effective June 30, 2005, the date of grant of service connection (date of receipt of claims for service connection).

In March 2007, the Veteran entered a notice of disagreement (NOD) with the initial ratings assigned in the May 2006 rating decision.  Because the Veteran has disagreed with the initial ratings assigned following the grant of service connection for lumbar spine, right knee DJD, left knee PFS, and left wrist disabilities, the Board has characterized these issues as ones of entitlement to higher initial disability ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

Thereafter, in a February 2008 rating decision and Supplemental Statement of the Case (SSOC), the Houston RO granted a staged 10 percent rating for right knee DJD and left knee PFS disabilities for the initial rating period beginning 
February 6, 2008, the date of a VA examination report.  Although the RO granted higher 10 percent ratings for right and left knee disabilities for the initial rating period beginning February 6, 2008, inasmuch as higher ratings are available during each period, and a veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher initial disability rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran was scheduled to testify at a videoconference hearing at the Houston RO.  Because the Veteran withdrew his request for a hearing in August 2011, the hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2011); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).

The Veteran has not alleged unemployability due to his service-connected disabilities, and the matter of entitlement to a total rating based on individual unemployability due to service-connected disabilities is not raised by either the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  For the entire initial rating period, the Veteran's service-connected lumbar spine disability did not manifest forward flexion of the thoracolumbar spine more nearly approximating 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome.

2.  For the initial rating period prior to February 6, 2008, the Veteran's service-connected right knee DJD did not manifest arthritis, ankylosis, flexion more nearly approximating 45 degrees or less, extension limited to 10 degrees, recurrent subluxation or lateral instability, impairment of the tibia and fibula, or genu recurvatum.

3.  For the initial rating period since February 6, 2008, the Veteran's service-connected right knee DJD not manifest ankylosis, flexion more nearly approximating  30 degrees or less, extension limited to 15 degrees, impairment of the tibia and fibula, or genu recurvatum.

4.  For the initial rating period prior to February 6, 2008, the Veteran's service-connected left knee PFS did not manifest arthritis, ankylosis, flexion limited to 45 degrees, extension limited to 10 degrees, recurrent subluxation or lateral instability, impairment of the tibia and fibula, or genu recurvatum.

5.  For the initial rating period since February 6, 2008, the Veteran's service-connected left knee PFS did not manifest ankylosis, flexion limited to 
30 degrees, extension limited to 15 degrees, impairment of the tibia and fibula, or genu recurvatum.

6.  For the initial rating period from April 21, 2010, the Veteran's right knee has been productive of mild instability of the right knee.

7.  For the initial rating period from April 21, 2010, the Veteran's left knee has been productive of mild instability of the left knee.

8.  For the entire period of initial rating claim, the Veteran had a 1 cm ganglion cyst on his left wrist that was tender and painful on examination, but did not cause limitation of motion or cover an area of at least 12 square inches.


CONCLUSIONS OF LAW

1.  For the entire initial rating period, the criteria for an initial disability rating in excess of 20 percent for lumbar spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5237 (2011).

2.  For the initial rating period prior to February 6, 2008, the criteria for a higher (compensable) disability rating for right knee DJD are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5099-5020 (2011).

3.  For the initial rating period since February 6, 2008, the criteria for a disability rating in excess of 10 percent for right knee DJD are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5003-5260 (2011).

4.  For the initial rating period prior to February 6, 2008, the criteria for a higher (compensable) disability rating for left knee PFS are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5099-5020 (2011).

5.  For the initial rating period since February 6, 2008, the criteria for a disability rating in excess of 10 percent for left knee PFS are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5099-5020 (2011).

6.  Resolving reasonable doubt in the Veteran's favor, for the initial rating period from April 21, 2010, the criteria for a separate 10 percent rating for right knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, DC 5257 (2011).

7.  Resolving reasonable doubt in the Veteran's favor, for the initial rating period from April 21, 2010, the criteria for a separate 10 percent rating for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, DC 5257 (2011).

8.  Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period, the criteria for an initial 10 percent rating for a left wrist disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 4.1, 4.7, 4.31, 4.10, 4.40, 4.45, 4.71a, DC 5015, 4.118, DC 7819 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Concerning the appeals for higher initial ratings for lumbar spine, right knee, left knee, and left wrist disabilities, because they are appeals that arise from the Veteran's disagreement with the initial evaluations following the grant of service connection for lumbar spine, right knee, left knee, and left wrist disabilities, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  

The Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A.  VA has obtained service records, VA treatment records, and other records identified by the Veteran.  

The Veteran has been afforded adequate examinations on the issues of initial ratings of lumbar spine, right knee, left knee, and left wrist disabilities.  VA provided the Veteran with examinations in November 2005, February 2008, and April 2010.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include obtaining x-rays.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion due to factors such painful motion, weakness, impaired endurance, incoordination, or instability.  Therefore, the Veteran has been afforded adequate examinations on the issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. at 126.

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Lumbar Spine Initial Disability Rating

The Veteran is in receipt of a 20 percent rating for service-connected lumbar spine disability (low back strain) for the entire initial rating period under the provisions of 38 C.F.R. § 4.71a, DC 5237.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include lumbosacral strain 
(DC 5237).

The General Rating Formula for Diseases and Injuries of the Spine provides a 
10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) instructs to round each range of motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 
2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 
4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 
12 months.  38 C.F.R. § 4.71a.

DC 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 
DC 5003.  38 C.F.R. § 4.71a, DC 5003.

The Board finds that, for the entire initial rating period, the Veteran's service-connected lumbar spine disability did not manifest forward flexion of the thoracolumbar spine that more nearly approximates 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome, as required for a higher disability rating of 40 percent.  38 C.F.R. § 4.71a.

The November 2005 VA examination of the spine report reflects that the Veteran suffered functional limitations of not being able to lift heavy objects.  The Veteran reported that he experienced constant pain in the lower back.  The Veteran reported that he does not use any assistive devices for ambulation.  The diagnosis was mechanical low back strain.  

A range of motion summary in November 2005 indicated that the Veteran's forward flexion of the lumbar spine was 0 to 70 degrees.  Extension was 0 to 20 degrees.  Lateral flexion was 0 to 20 degrees, with pain.  Rotation was 0 to 20 degrees.  On repetitive use, the VA examiner indicated that there was additional limitation of motion of 20 degrees reduction in flexion and 5 degrees reduction in extension.  There was no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

The February 2008 VA examination of the spine report reflects that the Veteran suffered functional limitations of not being able to lift heavy objects.  The Veteran reported that he experienced constant pain in the lower back.  The Veteran reported that he does not use any assistive devices for ambulation.  The VA examiner reported no flare-ups, no IVDS, and no ankylosis of the thoracolumbar spine.  The diagnosis was low back strain.  

A range of motion summary in February 2008 indicated that the Veteran's forward flexion was 0 to 90 degrees, with pain at the endpoint.  Extension was 0 to 30 degrees, with pain at the endpoint.  Right lateral flexion was 0 to 30 degrees, with pain at the endpoint.  Left lateral flexion was 0 to 30 degrees, with pain at the endpoint.  Right rotation was 0 to 30 degrees, with pain at the endpoint.  Left rotation was 0 to 30 degrees, with pain at the endpoint.  On repetitive use, the VA examiner indicated that there was no additional limitation of motion.  There was no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

The April 2010 VA examination of the spine report reflects that the Veteran suffered functional limitations of not being able to lift heavy objects.  The Veteran reported that he experienced constant pain in the lower back.  The Veteran reported that he does not use any assistive devices for ambulation.  The VA examiner reported weekly flare-ups, no IVDS, and no ankylosis of the thoracolumbar spine.  The diagnosis was low back strain.  

A range of motion summary in April 2010 indicated that the Veteran's forward flexion was 0 to 40 degrees, without pain.  Extension was 0 to 10 degrees, without pain.  Right lateral flexion was 0 to 30 degrees, without pain.  Left lateral flexion was 0 to 25 degrees, without pain.  Right rotation was 0 to 25 degrees, without pain.  Left rotation was 0 to 25 degrees, without pain.  On repetitive use, the VA examiner indicated that there was no additional limitation of motion.  There was no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

Here, the Board finds that, based on measures of range of motion of the thoracolumbar spine with considerations of additional limitation of motion based on lay evidence and indications of pain with range of motion testing, the Veteran's lumbar spine disability does not meet or more nearly approximate the criteria for a initial rating in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine for any period.  For a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must show forward flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The November 2005 VA examination report reflects that the Veteran had forward flexion to 50 degrees on repetitive motion, with pain at the endpoint.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  The February 2008 VA examination report reflects that the Veteran had forward flexion to 90 degrees, without pain.  The April 2010 VA examination report reflects that the Veteran had forward flexion to 40 degrees, without pain.  The VA examiners also reported finding no ankylosis of the lumbar spine.  On repetitive use, the February 2008 and April 2010 VA examiners opined that there was no additional limitation of motion due to pain.  There was also no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.

The Board has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in); 38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also DeLuca.  For example, February 2008 and April 2010 VA examination reports reflect specific findings of no additional limitation of motion with repetitive use, and no additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  The November 2005 VA examination report also noted limitation of forward flexion to 50 degrees on repetition due to pain.  Even with consideration of additional limitation of motion due to pain, the range of motion does not more nearly approximate forward flexion of the thoracolumbar spine 30 degrees or less, which is required for the 40 percent rating.  The specific clinical measures of ranges of motion, including the VA examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.  For these reasons, the Board finds that, for the entire initial rating period, the criteria for an initial disability rating in excess of 20 percent for lumbar spine disability have not been met.  38 C.F.R. §§ 4.3, 4.7.

Initial Disability Rating for Knees

With respect to the right knee DJD and left knee PFS disabilities, 38 C.F.R. § 4.71a, DCs 5256 through 5262, set forth relevant provisions.  Specifically, DC 5256, which governs ankylosis of the knee, provides a 30 percent rating for knee ankylosis in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is provided for knee ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is provided for knee ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent rating is provided for knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more.

DC 5258 provides for a maximum 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

DC 5259 provides a maximum 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

DCs 5260 and 5261 set forth rating schedules for limitation of motion of the leg.  
38 C.F.R. § 4.71a, DCs 5260, 5261.  With respect to limitation of leg flexion, 
DC 5260 provides a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

DC 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 
20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 
50 percent for extension limited to 45 degrees.  38 C.F.R. § 4.71a.

Under DC 5262, impairment of the tibia and fibula characterized by malunion with moderate knee or ankle disability warrants a 20 percent evaluation, while malunion with marked knee or ankle disability warrants a 30 percent rating. Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a.

Separate disability ratings are possible for arthritis with limitation of motion under DC 5003 and instability of a knee under DC 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

DC 5257 governs other impairment of the knee.  It assigns respective ratings of 
10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

Right Knee DJD Initial Disability Rating

The Veteran is in receipt of a noncompensable (0 percent) rating for service-connected right knee DJD for the initial rating period prior to February 6, 2008, under the provisions of 38 C.F.R. § 4.71a, DC 5099-5020, and 10 percent thereafter.  The 10 percent disability rating is based upon X-ray evidence of arthritis with limited and painful motion, under the provisions of 38 C.F.R. § 4.71a, DC 5003-5260.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned).

Initial Rating Period prior to February 6, 2008

After a review of all the evidence in this Veteran's case, lay and medical, the Board finds that a preponderance of the evidence is against the Veteran's claim for a higher (compensable) initial rating for right knee DJD for the period prior to 
February 6, 2008.  

The November 2005 VA compensation examination reflects that the Veteran suffered functional limitations of limited prolonged standing and bending.  The Veteran reported that he experienced pain in the right knee.  The VA examiner reported mild crepitations with inhibitions on the right knee on extension.  On physical examination, the VA examiner reported McMurray's and Drawer's tests were negative and reported right knee collateral was stable.  The diagnosis was right knee patellofemoral pain syndrome.  

A range of motion summary in November 2005 indicated that the Veteran's flexion was 0 to 140 degrees, without pain.  On repetitive use, the VA examiner opined that there was no additional limitation of motion.  There was also no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

The Board finds that, based on measures of range of motion of the right knee and considering the reports of limitation of motion and limitation of function, the Veteran's right knee DJD does not meet the criteria for a higher (compensable) increased rating under the Schedule for Rating the Knee.  For a 10 percent rating under the Schedule for Rating the Knee, the evidence must show forward flexion that more nearly approximates limitation to 60 degrees, or extension limited to 
5 degrees.  The November 2005 VA examination report reflects that the Veteran had full forward flexion to 140 degrees, without pain.  On repetitive use, the VA examiner opined that there was no additional limitation of motion due to pain.  There was also no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.

The Board finds that a higher rating of 10 percent is not warranted under 
DC 5003 for this period, because there is no diagnosed arthritis that manifests noncompensable limitation of motion of the right knee (a major joint) due to pain.  38 C.F.R. § 4.71a.  In this regard, the evidence of record shows that the Veteran did not have a diagnosis of arthritis or noncompensable limitation of motion of the right knee for the period prior to February 6, 2008.  The Board also finds that the Veteran is not entitled to a higher rating for this period, because the evidence does not show ankylosis, impairment of the tibia and fibula, recurrent subluxation or lateral instability, or genu recurvatum.  

The Board has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in); 38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also DeLuca.  For example, the November 2005 VA examination report reflects specific findings of flexion from 0 to 140 degrees, without pain, and no additional limitation of motion with repetitive use, and no additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  The specific clinical measures of ranges of motion, including the VA examiners' findings and opinions regarding additional limitations of motion due to such factors, as well as the Veteran's reports of limitation of motion due to pain and other orthopedic factors have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.  For these reasons, the preponderance of the evidence is against the claim for a higher (compensable) initial disability rating for service-connected right knee DJD for the period prior to February 6, 2008.  
38 C.F.R. §§ 4.3, 4.7.

Initial Rating Period since February 6, 2008

After a review of all the evidence in this Veteran's case, lay and medical, the Board finds that a preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent for right knee DJD for the period since February 6, 2008.  

The February 2008 VA compensation examination reflects that the Veteran suffered functional limitations of running and bending.  The Veteran reported that he experienced pain in the right knee.  The VA examiner reported the Veteran did not use any assistive devices for ambulation.  On physical examination, the VA examiner reported no ankylosis, deformity, or instability of the right knee.  The diagnosis was mild degenerative joint disease of the right knee.

A range of motion summary in February 2008 indicated that the Veteran's flexion was to 90 to 140 degrees, without pain.  Extension was to 90 to 0 degrees, without pain.  On repetitive use, the VA examiner opined that there was no additional limitation of motion.  There was also no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

The April 2010 VA compensation examination reflects that the Veteran suffered functional limitations of running and bending.  The Veteran reported that he experienced pain in the right knee.  The VA examiner reported the Veteran did not use any assistive devices for ambulation.  On physical examination, the VA examiner reported no ankylosis, deformity, or instability of the right knee.  The VA examiner also reported recurrent subluxation, occasional knee locking, and weekly flare-ups.  The diagnosis was right knee DJD.

A range of motion summary in April 2010 indicated that the Veteran's right knee flexion was 0 to 100 degrees, without pain.  Extension was to 0 degrees, without pain.  On repetitive use, the VA examiner opined that there was no additional limitation of motion.  There was also no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

The Board has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in); 38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also DeLuca.  For example, a range of motion summary in February 2008 indicated that the Veteran's flexion was 0 to 90 degrees, without pain.  Extension was to 0 degrees, without pain.  A range of motion summary in April 2010 indicated that the Veteran's flexion was 0 to 100 degrees, without pain.  Extension was to 0 degrees, without pain.  The February 2008 and April 2010 VA compensation examination reports also reflect specific findings of no additional limitation of motion with repetitive use, and no additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, as well as the Veteran's reports of pain and other orthopedic factors have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.  

Based upon these findings, for the period since February 6, 2008, the evaluative framework of the assignment of a 10 percent rating for limited motion, with pain, of the right knee should remain in effect, as the evidence does not show flexion limited to 45 degrees, extension limited to 10 degrees, right knee ankylosis, impairment of the tibia and fibula, or genu recurvatum.  The Veteran does have some noncompensable limitation of motion; however, this is encompassed in the current 10 percent rating under DC 5003-5260.  For these reasons, the preponderance of the evidence is against the claim for an initial disability rating in excess of 10 percent for service-connected right knee DJD for the period since February 6, 2008.  

Left Knee PFS Initial Disability Rating

The Veteran is in receipt of a noncompensable (0 percent) rating for service-connected left knee PFS for the initial rating period prior to 
February 6, 2008, under the provisions of 38 C.F.R. § 4.71a, DC 5099-5020, and 
10 percent thereafter.  The 10 percent disability rating is based upon functional loss due to pain, under the provisions of 38 C.F.R. § 4.71a, DC 5099-5020.  
See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned).

Initial Rating Period prior to February 6, 2008

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's claim for a higher (compensable) initial rating for left knee PFS for the period prior to 
February 6, 2008.  

The November 2005 VA compensation examination reflects that the Veteran suffered functional limitations of limited prolonged standing and bending.  The Veteran reported that he experienced pain in the left knee.  The VA examiner reported mild crepitations with inhibitions on the left knee on extension.  On physical examination, the VA examiner reported McMurray's and Drawer's tests were negative and reported left knee collateral was stable.  The diagnosis was left knee patellofemoral pain syndrome.  

A range of motion summary in November 2005 indicated that the Veteran's flexion was to 140 degrees, without pain.  On repetitive use, the VA examiner opined that there was no additional limitation of motion.  There was also no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

The Board finds that, based on measures of range of motion of the left knee, and considering the Veteran's reports of limitation of motion and function, the Veteran's left knee PFS does not meet the criteria for a higher (compensable) increased rating under the Schedule for Rating the Knee for this period.  For a 
10 percent rating under the Schedule for Rating the Knee, the evidence must show forward flexion that more nearly approximates limitation to 60 degrees, or extension limited to 5 degrees.  The November 2005 VA examination report reflects that the Veteran had full forward flexion to 140 degrees, without pain.  On repetitive use, the VA examiner opined that there was no additional limitation of motion due to pain.  There was also no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.

The Board finds that a higher rating of 10 percent is not warranted under 
DC 5003 because there is no diagnosed arthritis that manifests noncompensable limitation of motion of the left knee (a major joint) due to pain.  38 C.F.R. 
§ 4.71a.  In this regard, the evidence of record shows that the Veteran does not have a current diagnosis of arthritis or noncompensable limitation of motion of the left knee.  As noted above, the diagnosis was left knee PFS.  The Board also finds that the Veteran is not entitled to a higher rating for this period, because the evidence does not show ankylosis, impairment of the tibia and fibula, recurrent subluxation or lateral instability, or genu recurvatum.  

The Board has also considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in); 38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also DeLuca.  For example, the November 2005 VA examination report reflects specific findings of flexion from 0 to 140 degrees, without pain, and no additional limitation of motion with repetitive use, and no additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  The specific clinical measures of ranges of motion, including the VA examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.  For these reasons, the preponderance of the evidence is against the claim for a higher (compensable) initial disability rating for service-connected left knee PFS for the period prior to February 6, 2008.  38 C.F.R. §§ 4.3, 4.7.

Initial Rating Period since February 6, 2008

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent for left knee PFS for the period since February 6, 2008.  

The February 2008 VA compensation examination reflects that the Veteran suffered functional limitations of running and bending.  The Veteran reported that he experienced pain in the left knee.  The VA examiner reported the Veteran did not use any assistive devices for ambulation.  On physical examination, the VA examiner reported no ankylosis, deformity, or instability of the left knee.  The diagnosis was left knee patellofemoral pain syndrome.

A range of motion summary in February 2008 indicated that the Veteran's flexion was to 90 to 140 degrees, without pain.  Extension was 90 to 0 degrees, without pain.  On repetitive use, the VA examiner opined that there was no additional limitation of motion.  There was also no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

The April 2010 VA compensation examination reflects that the Veteran suffered functional limitations of running and bending.  The Veteran reported that he experienced pain in the left knee.  The VA examiner reported the Veteran did not use any assistive devices for ambulation.  On physical examination, the VA examiner reported no ankylosis, deformity, or instability of the left knee.  The VA examiner also reported recurrent subluxation, occasional knee locking, and weekly flare-ups.  The diagnosis was left knee patellofemoral pain syndrome.

A range of motion summary in April 2010 indicated that the Veteran's flexion was 0 to 90 degrees, without pain.  Extension was to 0 degrees, without pain.  On repetitive use, the VA examiner opined that there was no additional limitation of motion.  There was also no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

The Board has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in); 38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also DeLuca.  For example, a range of motion summary in February 2008 indicated that the Veteran's flexion was 0 to 90 degrees, without pain.  Extension was to 0 degrees, without pain.  A range of motion summary in April 2010 indicated that the Veteran's flexion was 0 to 90 degrees, without pain.  Extension was to 0 degrees, without pain.  The February 2008 and April 2010 VA compensation examination reports also reflect specific findings of no additional limitation of motion with repetitive use, and no additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, and the Veteran's reports of limitation of motion and limitation of function have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.  

Based upon these findings, for the period since February 6, 2008, the evaluative framework of the assignment of a 10 percent rating for limited motion, with pain, of the left knee PFS should remain in effect, as the evidence does not show flexion limited to 45 degrees, extension limited to 10 degrees, right knee ankylosis, impairment of the tibia and fibula, or genu recurvatum.  The Veteran does have some noncompensable limitation of motion; however, this is encompassed in the current 10 percent rating under DC 5099-5020.  For these reasons, the preponderance of the evidence is against the claim for an initial disability rating in excess of 10 percent for service-connected left knee PFS for the period since February 6, 2008.  

Separate Ratings for Left and Right Knee Instability

Based on the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the initial rating period from April 21, 2010, separate evaluations of 10 percent for mild instability of the left and right knees are warranted under DC 5257.  38 C.F.R. § 4.71a.  DC 5257 governs other impairment of the knee.  It assigns respective ratings of 10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee.  
38 C.F.R. § 4.71a.  Limitation of motion and instability of the knee may be rated separately.  See VAOPGCPREC 9-98; VAOPGCPREC 23-97.  When evaluating the symptoms under DC 5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45 regarding the effects of functional loss due to pain do not apply, as DC 5257 is not based on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

The evidence includes the April 2010 VA joints examination, where the Veteran reported instability of both knees.  The VA examiner reported several episodes of dislocation, subluxation, and knee locking per week.  From this record, the Board finds that the evidence is in relative equipoise on the question of whether the Veteran has at least mild instability of the left and right knee to warrant separate 
10 percent ratings under DC 5257.  Resolving reasonable doubt in the Veteran's favor, the Board finds that, for the initial rating period from April 21, 2010, separate evaluations of 10 percent for mild instability of the left and right knees are warranted under DC 5257.  38 C.F.R. §§ 4.3, 4.7.

Left Wrist Initial Disability Rating

The Veteran is in receipt of a noncompensable (0 percent) rating for service-connected left wrist disability for the entire initial rating period under the provisions of 38 C.F.R. §§ 4.71a, 4.118, DC 5015-7819.

The VA rating schedule provides no diagnostic code specifically applicable to rating a ganglion cyst of the left wrist; therefore, it is rated by analogy to a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In this case, the RO has rated the Veteran's service-connected left wrist ganglion cyst as a benign new bone growth.  38 C.F.R. § 4.71a, DC 5015.  Such a disorder is rated on the basis of the limitation of motion of the affected part.  Id.  A 10 percent rating is warranted for limitation of motion of the wrist, when dorsiflexion is less than 15 degrees or when palmar flexion is limited in line with the forearm.  
38 C.F.R. § 4.71a, DC 5215.

The RO has alternatively considered the Veteran's left wrist disability as a benign skin neoplasm.  38 C.F.R. § 4.118, DC 7819.  In addition to impairment of function noted above, such a disorder can be rated as a scar.  Id.  Scars (other than those involving the head, face, or neck) that are deep or that cause limited motion warrant a 10 percent rating for an area or areas exceeding 6 square inches (39 sq. cm.) and a 20 percent for area or areas exceeding 12 square inches (77 sq. cm.).  A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7801, Note (2).

A 10 percent rating is warranted for scars (other than those on the head, face, or neck) that are superficial and that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (2).

A 10 percent rating is warranted for scars which are superficial and unstable or which are painful on examination. 38 C.F.R. § 4.118, DCs 7803, 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7803, Note (1).

In 2008, VA revised its regulations for rating skin disorders, specifically scars. Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54708 (2008) (codified as revised at 38 C.F.R. § 4.118, DCs 7801 - 7805 (2011)).  However, those revisions are applicable only to claims for benefits received by VA on or after October 23, 2008.  Inasmuch as the Veteran's claim was received prior to 
October 23, 2008, those revisions are not applicable to the current appeal and will not be discussed below.

In the November 2005 VA examination, the Veteran reported a left wrist ganglion cyst.  The VA examiner reported no pain or associated symptoms with range of motion of the left wrist.  The diagnosis was left wrist ganglion cyst.

A range of motion summary in November 2005 indicated that the Veteran's left wrist dorsiflexion was 0 to 70 degrees, without pain, palmar flexion was 0 to 80 degrees, without pain, radial deviation was 0 to 20 degrees, without pain, and ulnar deviation was 0 to 45 degrees, without pain.  On repetitive use, the VA examiner opined that there was no additional limitation of motion of the left wrist.  There was also no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

In the February 2008 VA examination, the Veteran reported a left wrist ganglion cyst that caused him pain.  The VA examiner reported no associated symptoms with range of motion of the left wrist.  The VA examiner reported that the ganglion cyst was 1 cm in diameter and mildly tender and painful on examination.  The diagnosis was left wrist ganglion cyst.

A range of motion summary in February 2008 indicated that the Veteran's left wrist dorsiflexion was 0 to 70 degrees, without pain, palmar flexion was 0 to 80 degrees, without pain, radial deviation was 0 to 20 degrees, without pain, and ulnar deviation was 0 to 45 degrees, without pain.  On repetitive use, the VA examiner opined that there was no additional limitation of motion.  There was also no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

In the April 2010 VA examination, the Veteran reported a left wrist ganglion cyst that tingles and causes him pain.  The VA examiner reported no associated symptoms with range of motion of the left wrist.  The diagnosis was no left wrist ganglion cyst, presumed quiescent (inactive).

A range of motion summary in April 2010 indicated that the Veteran's left wrist dorsiflexion was 0 to 45 degrees, without pain; palmar flexion was 0 to 55 degrees, without pain; radial deviation was 0 to 20 degrees, without pain; and ulnar deviation was 0 to 40 degrees, without pain.  On repetitive use, the VA examiner opined that there was no additional limitation of motion.  There was also no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

In this case, the evidence shows one ganglion cyst, painful and tender on examination, on the Veteran's left wrist.  A 10 percent rating is the maximum rating under DC 7804 for superficial scars that are tender or painful on examination.  
38 C.F.R. § 4.118.  The Board then turns to other possibly applicable diagnostic codes relating to the Veteran's scars.  An initial rating in excess of 10 percent is not warranted in this case under DC 5215 because 10 percent is the maximum schedular rating provided under DC 5215 for left wrist ganglion cyst based upon limitation of motion.  

Resolving reasonable doubt in favor of the Veteran, the service-connected left wrist disability has been rated as 10 percent disabling under the provisions of DC 7819 for a ganglion cyst that is painful on examination.  For the entire period of initial rating claim, the Veteran had a 1 cm ganglion cyst on his left wrist that was painful on examination, but did not cause limitation of motion or cover an area of at least 12 square inches.

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath, 1 Vet. App. at 593.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected right knee, left knee, lumbar spine, and left wrist disabilities.  The service-connected right knee, left knee, left wrist, and lumbar spine rating criteria specifically provide for ratings based on the presence of arthritis, and limitation of motion of the right knee, left knee, left wrist, and lumbar spine (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca).  The Board also finds that the symptomatology and impairment caused by the Veteran's left wrist disability were contemplated by the disability rating schedule.  The ganglion cyst on the left wrist was painful and tender on examination and warranted a schedular disability rating of 10 percent.  Because the schedular rating criteria is adequate to rate the Veteran's service-connected right knee, left knee, left wrist, and lumbar spine disabilities, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. 
§ 3.321(b)(1). 


ORDER

A higher initial disability rating in excess of 20 percent for service-connected lumbar spine disability is denied.  

A higher (compensable) initial disability rating for right knee DJD for the period prior to February 6, 2008, and in excess of 10 percent thereafter, is denied. 

A higher (compensable) initial disability rating for left knee PFS for the period prior to February 6, 2008, and in excess of 10 percent thereafter, is denied. 

A separate 10 percent rating for right knee instability from April 21, 2010, is granted.

A separate 10 percent rating for left knee instability from April 21, 2010, is granted.

A higher initial disability rating for left wrist disability of 10 percent is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


